DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 June 2022 of Invention I, directed to Claims 1-10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “an insulation, which surrounds the conductor at least in some sections over its entire circumference”. It is unclear as to which element “its” is referring – either the insulation or conductor. Therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as “an insulation, which surrounds the conductor at least in some sections over the conductor’s entire circumference”. Appropriate correction or clarification is required. Claims 2-10 are rejected for depending on Claim 1.
Regarding Claim 3, the claim recites “wherein the electrode segments have a structure, with the help of which the conductor is connected to an electrode segment”. It is unclear as to what is intended by the limitation “the help of which”, as it is unclear as to whether the structure is actively or passively performing a function, and/or whether the limitation is referring to a particular configuration or structural composition. Therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as “wherein the electrode segments have a structure configured to facilitate the connection of the conductor to an electrode segment.” Appropriate correction or clarification is required. Claim 4 is rejected for depending on Claim 3.
Regarding Claim 6, the claim recites “wherein the insulating areas have a shrinkable plastic.” It is unclear as to whether the shrinkable plastic is all of, part of and/or a section of the insulating areas, or whether the insulating areas have an additional component of shrinkable plastic (i.e., on top of these areas). Therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as, “wherein the insulating areas include a shrinkable plastic”. Appropriate correction or clarification is required.
Regarding Claim 7, the claim recites “the area of the electrode segments”. There is lack of antecedent basis for this limitation in the claims, therefore the limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as “an area of the electrode segments”. Appropriate correction or clarification is required.
Regarding Claim 8, the claim recites, “wherein the outer surface of the electrode segments furthermore has a structure, and/or has an increased roughness to improve the reception or output of an electrical signal”. It is unclear as to whether the limitation “to improve the reception or output of an electrical signal” applies to both the increased roughness and the structure, or only the increased roughness. Furthermore, it is unclear as to whether this limitation is referring to one surface or multiple surfaces of each electrode. Additionally, the limitation “the outer surface” lacks antecedent basis. Therefore these limitations are indefinite. For purposes of examination, the Examiner is interpreting this limitation as “wherein an outer surface of at least one of the electrode segments furthermore has a structure and/or has an increased roughness, wherein the structure and/or the increased roughness improves the reception or output of an electrical signal”. Appropriate correction or clarification is required.
Regarding Claim 10, the claim recites “the edges”. There is lack of antecedent basis for this limitation in the claims, therefore the limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as “edges”. Appropriate correction or clarification is required.
Regarding Claim 10, the claim recites “the contact point”. There is lack of antecedent basis for this limitation in the claims, therefore the limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as “a contact point”. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Publication No. 2011/0130817).

Regarding Claim 1, Chen discloses a medical electrode (Abstract, Paragraph 0006-0007) comprising: 
a conductor (710, Figs. 7a-7B; Paragraph 0072); 
an insulation (nonconductive insulation sections 310, 700, 300, Figs. 3-4, 7A-B; Paragraph 0052, 0068, 0073), which surrounds the conductor (710, Figs. 7a-7B; Paragraph 0072) at least in some sections over its entire circumference (conductors arranged within nonconductive insulation sections 310, 700, 300, Figs. 3-4, 7A-B; Paragraph 0052, 0068, 0073); 
protrusions in the insulation (prongs/steps in insulation 310, 700, 300, Figs. 3-4, 7A-B; Paragraph 0053-0058, 0067-0069, 0071); 
electrode segments (500, Figs. 7A-7B; 130, Figs. 1A-1B) arranged between the protrusions (prongs/steps in insulation 310, 700, 300, Figs. 3-4, 7A-B; Paragraph 0053-0058, 0067-0069, 0071); 
and insulating areas (nonconductive insulation sections 310, 700, 300, Figs. 3-4, 7A-B; Paragraph 0052, 0068, 0073) arranged between the electrode segments (500, Figs. 7A-7B; 130, Figs. 1A-1B), 
wherein the electrode segments have steps (steps/arm/ridge portions 520, 540, 530 of electrode 500, Figs. 6A-6D, 7A-7B), and wherein the steps engage with the insulating areas (Paragraph 0062-0066, 0068, 0071).  
Regarding Claim 2, Chen discloses a medical electrode further comprising a plurality of electrode segments (500, Figs. 7A-7B; 130, Figs. 1A-1B) and a plurality of conductors (710, Figs. 7a-7B; Paragraph 0072), wherein different segments are in each case electrically connected to different conductors (“each segmented electrode 500 is coupled to a single, independent conductor 710”, Paragraph 0072). 
Regarding Claims 3 and 4, Chen discloses a medical electrode further wherein the electrode segments have a structure (Paragraph 0072) with the help of which the conductor (710, Figs. 7a-7B; Paragraph 0072) is connected to an electrode segment, wherein the structure is an opening or a groove (“conductors attach to or from the segmented electrodes”, “conductors surface from within the structure at a predetermined longitudinal position where the segmented electrodes will be located” Paragraph 0072, 0043; 710, Fig. 7A-7B).  
Regarding Claim 5, Chen discloses a medical electrode further wherein the conductor (710, Figs. 7a-7B; Paragraph 0072) is connected to an electrode segment (conductors are arranged under steps/arm/ridge portions 520, 540, 530 of electrode 500, Figs. 6A-6D, 7A-7B) in a positive manner (“conductors attach to or from the segmented electrodes”, “conductors surface from within the structure at a predetermined longitudinal position where the segmented electrodes will be located” Paragraph 0072, 0043; 710, Fig. 7A-7B).  
Regarding Claim 7, Chen discloses a medical electrode further wherein the electrode segments, together with the insulating areas, form a continuous surface (100, Figs. 1A-1B; 800, Fig. 9; 1000, Fig. 10), so that the electrode has an isodiametric shape at least in the area of the electrode segments (isodiametric lead shape, Paragraph 0074-0075).  
Regarding Claim 8, Chen discloses a medical electrode further wherein the outer surface of the electrode segments (500, Figs. 7A-7B; 130, Figs. 1A-1B) furthermore has a structure (current steering structures, Paragraph 0035, 0047, 0048) to improve the reception or output of an electrical signal (recording or stimulation, Paragraph 0034-0035, 0047, 0048).  
Regarding Claim 9, Chen discloses a medical electrode further wherein the electrode segments (500, Figs. 7A-7B; 130, Figs. 1A-1B) are arranged and configured to improve a directional reception or output of an electrical signal (current steering for recording or stimulation, Paragraph 0034-0035, 0047, 0048).  
Regarding Claim 10, Chen discloses a medical electrode further wherein the edges of the electrode segments (500, Figs. 7A-7B; 130, Figs. 1A-1B) are arranged and configured to improve the fatigue behavior of the conductor at the contact point to the electrode segments (conductors 710 are arranged/protected under steps/arm/ridge portions 520, 540, 530 of electrode 500, Figs. 6A-6D, 7A-7B; Paragraph 0071-0072).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Osypka et al. (US Publication No. 2004/0014355).
Regarding Claim 6, Chen discloses a medical electrode further wherein the insulating areas (nonconductive insulation sections 310, 700, 300, Figs. 3-4, 7A-B; Paragraph 0052, 0068, 0073) comprise a polymeric material such as silicone, polyethylene, polyurethanes, polyureas, polyurethane-ureas, or PEEK (Paragraph 0036, 0068). However, Chen does not explicitly disclose wherein the insulating areas include a shrinkable plastic.  
However, Osypka et al. teaches a medical electrode (Abstract) comprising conductors (Paragraph 0017-0018) and electrodes (22, 24, Fig. 1; 222, 220, 224, Fig. 6, Paragraph 0054, 0018, 0051) in between insulating areas (142, Figs. 3-5, Paragraph 0051), wherein the insulating areas include a shrinkable plastic (shrinkable polymer or thermoplastic, Paragraph 0051, 0064-0065, Claim 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a shrinkable plastic, as taught by Osypka et al., in the insulating areas of the medical electrode taught by Chen, in order to give the lead body a preformed uniform/smaller shape, and to prove resiliency and torqueability stiffness along the lead body, as also taught by Osypka et al. (Paragraph 0051).









Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Leven et al. (US Publication No. 2015/0018915) discloses a medical electrode (Abstract) comprising stepped electrode segments between insulation sections (400, Figs. 4A-4B; 5-8, 9A-9B; Paragraph 0064, 0072, 0074, 0076). 
Raines (US Publication No. 2020/0061371) discloses a medical electrode (Abstract) comprising stepped electrode segments between insulation sections (107, Fig. 1; 300, Figs. 3-6; Paragraph 0060, 0066, 0073, 0090; Claim 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792